Title: From George Washington to Major General Stirling, 13 January 1780
From: Washington, George
To: Stirling, Lord (né William Alexander)


          
            Head Quarters Morris TownThursday Evening 13th January 1780
            My Lord
          
          I have recd yours by Colo. Steward. Upon your letter and his representation, I shall direct the whole of the detachment which is to move tomorrow, to proceed directly to join the main Body, Should the severity of the Weather continue, and your information of the numbers—situation and circumstances of the enemy make it probable that an attempt upon them openly will succeed, I leave it to your Lordship and the principal officers to carry the matter into execution in such manner as you shall judge proper. If you determine upon the attack, I do not think you should lose a moment after the troops are assembled, because, in my opinion, our success depends in great measure upon the Weather, which, in its present state, would alone bring men to terms in

a short time. I scar[c]e need recommend to your Lordship an attention to the North River. I do not apprehend much danger from that quarter, but we do not know what men may attempt for the releif of so valuable a detachment as that upon Staten Island. I shall direct the Artillery to move as early as possible tomorrow. If you make the descent openly and in the face of the Enemy, you may probably have occasion for it. I am with great Regard Your Lor[d]ships most obt Servt
          
            Go: Washington
          
        